Citation Nr: 0739797	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for post-operative 
residuals of chondroscarcoma of the right humerus 
(hereinafter referred to as "residuals of 
chondroscarcoma").  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying entitlement to service connection for chondroscarcoma 
of the humerus.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in 
November 2007.  A transcript of that hearing is contained in 
the claims folder.  


FINDINGS OF FACT

1.  Chondrosarcoma of the right humerus did not develop in 
service and was not otherwise causally related to service.  

2.  Chondrosarcoma of the right humerus was not manifested 
within the first year after separation from active military 
service.  

3.  Chondrosarcoma of the right humerus was not caused by 
exposure to herbicide agents in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of 
chondroscarcoma are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116(f), 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental statement of 
the case (SSOC).  Mayfield; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Here, VCAA notice was issued in June 2004, prior to initial 
adjudication of the claim in August 2004.  This June 2004 
VCAA notice letter specifically addressed the veteran's claim 
for service connection for residuals of chondroscarcoma, and 
informed him of VA's duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  The letter satisfied all four notice requirements of 
the VCAA.  It informed of the evidence required to 
substantiate the claim for service connection for residuals 
of chondroscarcoma.  See 38 C.F.R. § 3.303.  It also informed 
what evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  The veteran was also 
requested to submit any evidence in his possession, in 
furtherance of his claim.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the June 2004 
VCAA letter did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's residuals of chondroscarcoma claim, such errors 
were harmless because service connection is here denied for 
residuals of chondroscarcoma, and hence no rating or 
effective date will be assigned with respect to residuals of 
chondroscarcoma. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records (SMRs) and 
pertinent treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The noted development letters requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.

VA and service medical records have been obtained and 
associated with the claims folder.  The veteran did not 
inform of additional private medical records beyond those old 
records (dating from the 1970s) already previously of record, 
and he did not inform of or provide authorization for any 
more recent private treatment records pertinent to his claim.  
All records received were associated with the claims folder, 
and the veteran was duly informed, including by the appealed 
August 2004 rating action and subsequent December 2005 SOC, 
of records obtained in furtherance of his claim, and thus by 
implication of records not obtained.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  He has not identified, and the record does 
not otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claim.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

The veteran was not afforded a VA examination in the course 
of the present appeal, to address his claimed residuals of 
chondroscarcoma.  Ultimately, no examination is required for 
this adjudication, because, as the veteran has acknowledged, 
the cancer for the residuals of which he claims service 
connection was, in effect, cured by the removal of the right 
humerus in November 1976, and examination could thus provide 
no insight into that former disease or its etiology.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  It is true that the 
veteran has contended that a blow to the arm in service may 
be causally related to the chondrosarcoma of the right 
humerus first discovered in 1976, and he has further 
contended that a physician told him it was "very, very 
likely" that his chondrosarcoma was due to a blow to the 
right arm.  However, as discussed in this decision, below, 
the weight of the evidence is against any significant trauma 
to the right arm in service, and hence any medical opinion 
based upon such a supposition would not be supported in its 
factual predicate by the weight of the evidence.  Such a 
medical opinion thus could present no reasonable probability 
of furthering the veteran's claim in this case.  A medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The veteran is unrepresented, and he was duly advised of the 
opportunity to obtain representation to assist him in his 
claim, including as so instructed by the undersigned Veterans 
Law Judge at the hearing conducted in November 2007.  The 
veteran was afforded appropriate opportunity to address the 
claim, and did so by written submissions as well as by 
testimony at that hearing.  There is no indication that the 
veteran expressed a further desire to address the claim which 
has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for Service Connection for Residuals of 
Chondroscarcoma

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as malignant neoplasms (cancers), may 
be subject to service connection based on presumed incurrence 
in service if manifested to a compensable degree within one 
year subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability or death resulting from exposure to Agent Orange, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. at 162.  In addition, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a veteran is not precluded from establishing service 
connection for a non-presumptive disease, with proof of 
actual direct causation by service.  See Combee v. Brown, 
34 F.3d at 1042.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1376 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The veteran provided testimony at his November 2007 hearing 
to the effect that he was a jeep driver for a battalion 
executive officer while stationed in Vietnam, and that they 
had some skirmishes with the enemy which resulted in his 
sustaining bruises, including to the right arm, though he did 
not receive medical care for these injuries.  He further 
testified that he was treated for his diagnosed 
chondrosarcoma of the right humerus, with surgical excision 
of the right humerus and replacement of that bone with 
reconstructed bone parts from both fibulae, in November 1976.  
However, he testified that he had undergone numerous medical 
workups in the early 1970s for unexplained symptoms including 
severe chest pains, discomfort, and weakness.  He thus 
believes, in effect, that he had the chondrosarcoma earlier 
in the 1970s and thus more proximate to service, but that it 
was not discovered until 1976.  He also testified that a 
doctor told him that it was "very, very likely" that the 
chondrosarcoma was due to severe blows to the arm.  

A review of the SMRs reveals no documentation of any injury 
to the right arm.  The claims folder contains no medical 
opinion to the effect that the veteran's chondrosarcoma was 
likely due to a severe blow to the arm.  However, the claims 
folder does contain a record of the veteran's private 
hospitalization and surgery to remove the cancerous humerus 
in November 1976, which, while implying that prior injury to 
the arm might have been implicated in the right humerus 
chondrosarcoma, also clearly states that there was no history 
of trauma to the right arm.  Nonetheless, the record does 
inform that a right shoulder pain condition had been ongoing 
for the prior five years, with intermittent recurrence of 
pain becoming more frequent over those years.  

Five years prior to November 1976 would still be November 
1971, or over 11/2 years after service, and the history of five 
years of prior pain is, itself, an approximation given by the 
veteran.  Further, there is no medical opinion of record to 
the effect that the history of arm pain supported the 
presence of the chondrosarcoma over that interval of time.  
In short, the evidentiary record does not support the 
presence of chondrosarcoma of the right femur within the 
first post-service year, so as to warrant service connection 
on a first-year-post-service presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  

Taken as a whole, the evidentiary record simply fails to 
establish the presence of the chondrosarcoma in service or 
sufficiently proximate to service to suggest that the cancer 
began in service.  There is no medical opinion causally 
linking the chondrosarcoma to service, and such a question of 
causation is not within the realm of lay knowledge so as to 
be supported  by the veteran's own statements.  See Espirit, 
Jandreau, supra.  

The weight of the evidence is also against the veteran having 
sustained an injury or injuries to the right arm in service 
(as might support a causal link on that basis should such a 
medical opinion addressing a causal link between a prior blow 
to the arm and subsequent development of chondrosarcoma of 
the right humerus be obtained).  The Board certainly has no 
reason to doubt the testimony of the veteran, under oath, as 
to his suffering bruises during action in Vietnam as a jeep 
driver, but the SMRs contain no report of complaints or 
treatment referable to any right arm injury.  Moreover, the 
veteran's more-proximate-to-service statement for purposes of 
treatment as documented in the November 1976 hospitalization 
report tends to diminish the weight and reliability to be 
ascribed to his current recollection of arm injuries in 
service.  Greater proximity to service favors credibility of 
the former statement over the current statement.
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's chondrosarcoma of the right 
humerus having either developing in service or being 
otherwise causally related to service.  The preponderance of 
the evidence is therefore against the veteran's claim for 
service connection a direct basis.  38 C.F.R. § 3.303.  Based 
on the absence of evidence even of symptoms possibly due to 
chondrosarcoma within the first post-service year, much less 
medical evidence of its manifestation within the first post-
service year, service connection for chondrosarcoma on a 
first-year-post-service presumptive basis is also not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

The veteran served in the Republic of Vietnam during an 
applicable period, and hence is presumed, for VA purposes, to 
have been exposed to Agent Orange or other herbicide agents 
during his Vietnam deployment.  38 U.S.C.A. § 1116(f).  
Chondrosarcoma of the humerus, however, is not a disease 
subject to presumptive service connection based upon 
herbicide exposure.  Accordingly, service connection for 
residuals of chondroscarcoma is not warranted on that 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Further, the 
veteran has not submitted any medical opinion evidence to 
support a causal link between his herbicide agent exposure 
and development of chondrosarcoma of the humerus post 
service.  Accordingly, the preponderance of the evidence is 
against service connection for residuals of chondroscarcoma 
based on herbicide agent exposure in service.  38 C.F.R. 
§ 3.303.  

It is noted that chondroscarcoma is not among those diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to herbicide agents used in 
Vietnam and the incurrence of chondroscarcoma.  See 38 C.F.R. 
§ 3.309(e).

In this regard, the Board notes that the Secretary of 
Veterans Affairs has determined that there is no positive 
association between herbicide exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  This is 
consistent with the report by the National Academy of 
Sciences (NAS) on herbicides used in Vietnam, Veterans and 
Agent Orange, Update 2002, which was discussed in detail by 
the Secretary in 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Furthermore, in addition to the studies specifically 
discussed in that report, the conclusions of the NAS also 
represent the culmination of a review of numerous extensive 
studies that have been conducted over many years into the 
effects of herbicide exposure.  See Notice, 59 Fed. Reg. 341-
346 (1994); Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002).

Subsequently, in 2005, the NAS issued Veterans and Agent 
Orange, Update 2004, which reiterated its previous finding 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and a number of health outcomes, including bone 
and joint cancers.  After careful study of Update 2004, VA 
issued a Notice at 72 Fed. Reg. 32,395-407 (June 12, 2007), 
noting, in pertinent part, "[T]he Secretary has found that 
the credible evidence against an association between 
herbicide exposure and bone and joint cancer outweighs the 
credible evidence for such an association, and has determined 
that a positive association does not exist."  Id. at 32,397.

Most recently, on July 27, 2007, the NAS released Veterans 
and Agent Orange, Update 2006, which reiterated its previous 
finding that there is inadequate or insufficient evidence to 
determine whether there is an association between exposure to 
herbicide agents and bone cancer.  Id. at 346.  This 
information is available on the NAS publications website, 
"http://www.nap.edu/," on the Internet.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange.  We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be decided under current law.

Finally, the Board notes that, at his Travel Board hearing, 
the veteran submitted a copy of a USA Today article, 
downloaded from the Internet, describing litigation in the 
U.S. Court of Appeals for the Federal Circuit (incorrectly 
described by the newspaper as the U.S. Court of Appeals for 
the District of Columbia Circuit).  The case in issue 
involves a decision of the Court of Appeals for Veterans 
Claims in Haas v. Nicholson, 20 Vet. App. 257 (2006), as to 
whether veterans who served in the waters off the coast of 
Vietnam qualify for the Agent Orange exposure presumption in 
the law.  The Federal Circuit appeal of the Haas case, No. 
2007-7037, has not yet been decided, but that case will have 
no effect on the veteran herein, because the record indicates 
that he served on the ground in Vietnam. 

The Board views with admiration the veteran's honorable Army 
service, particularly in Vietnam, and appreciates his 
forthright testimony at the hearing before the undersigned.  
However, for the reasons and bases set forth above, the Board 
finds the preponderance of the competent and probative 
evidence is against the grant of service connection for his 
residuals of chondrosarcoma, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.   


ORDER

Service connection for residuals of chondroscarcoma of the 
right humerus is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


